DETAILED ACTION
This action is in response to the filing on November 27, 2019.  Claims 1-20 are pending and have been considered below.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… poll the first computing system to identify a second value representing a second partition state condition of the second partition, wherein the second partition state condition is one of the active state, the passive state, and the fenced state; receive a response from the first computing system comprising the second value from the first computing system, and based on the second value, initiate a transition to the second partition state condition, 53SEAZN.1679APATENT wherein the first third computing system assigns one of the first value and the second value to indicate the active state for the corresponding second computing system and third computing system.”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claim 11 recites similar limitations.  Therefore, claim 11 is also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant' s art and those arts considered reasonably pertinent to applicant' s disclosure. See MPEP 707.05(c).
US 20050283658 A1 – Clark discloses a device for providing failover for continuous availability in an N-way logical shared-nothing cluster system.  Cluster application data space partitions are 
US 20110145243 A1 – Yudenfriend discloses sharing data across two or more different clusters.  If the hardware or application fails, the sysplex partitioning will fence that operating system from the image.  This fencing operation will cause an I/O system reset to be issued from the channel subsystem.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114